Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive.  Applicant argues “FR 2701607 does not disclose all of the features in applicant's claim 1 and its dependent claims. Thus, FR 2701607 cannot anticipate the claimed invention” (Applicant remarks of 9/27/22, p. 11).  The Examiner has reinterpreted Dumouchel (FR 2701607) based on the amended claims using fig. 12 which shows “an extending profile web” being currently claimed instead of relying on figs 2 and 3 as was used in the non-final office action dated 7/22/22.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 10, lines 2-3 requires “a clamping section which can be displaced with respect to the stop.”  Since the claims are interpreted in light of the disclosure and figure 1 shows the location of elements 18 (“stop”) and 19 (“clamping section”).  If figure 1 illustrates the location of elements 18 and 19 correctly (see drawing objection below), how does the clamping section displace relative to the stop?
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 8, 9, 11, 17, 20, 21, and 25.
The drawings are objected to because the reference lines for elements 18 and 19 are drawn to the wrong locations. See excerpted portion of fig. 1 below which has been annotated.

    PNG
    media_image1.png
    316
    349
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Neither of the substitute specifications filed on 4/29/21 or 9/27/22 include “List of reference signs” of “English Translation of PCT/DE2020/100028” which provided the only support for some of the reference numerals shown in the figures (see drawing objection above).  The preliminary amendment of the specification dated 4/29/21 deleted this table.  
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
a.	Claim 1, line 7; Claim 8, lines 1-2, 2 and 3, Claim 9, lines 1-2 and 4; Claim 10, lines 4 and 5, “the profile web” should be “the extending profile web”;
b.	Claim 1, line 8, “the cabinet” should be “the switch cabinet”;
c.	Claim 3, line 2, “a brush strip complementary . . .” should be “a second brush strip complementary . . .” or similar language to differentiate this brush strip from “a brush strip” of claim 1, line 5;
d.	Claim 12, line 4, “the outer circumference” lacks antecedent basis; and
e.	Claim 13, line 8, “the gutter” should be “the horizontal gutter”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 requires “the brush strip has a sealing edge on an end face of the brush strip, against which a sheet metal edge of a wall or roof sheet is configured to be brought into sealing contact” and claim 1 requires “an adapter . . . holding the brush strip over an inner portion of the cabinet.”   The sealing edge is element 25 (see original specification filed 4/29/21 with deleted “List of reference signs).”  Element 25 is a surface of the adapter 12 and not the brush strip 3.  Note that amended after-non-final claim 1 (dated 9/27/22) from which claim 14 added “an adapter” which was not in the preliminary amended claim 1 (dated 4/29/21).  (See also 35 USC 112b rejection of claim 8, where there is confusion as to whether the adapter and the brush strip are separate elements or whether the adapter is part of the brush strip  Currently claim 1 has the adapter and the brush strip as separate elements).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, 3, 6-8, 11-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 2, lines 2-3 and 3; Claim 12, lines 4-5; Claim 13, lines 1-2; and Claim 15, line 4 require “the horizontal or vertical profile frame” which lacks antecedent basis.  How does “the horizontal or vertical profile frame” relate to either “the horizontal or vertical profile frames” or “ at least one of the horizontal or vertical profile frames” of claim 1, line 3;
b.	Claim 2, line 3; and Claim 3, lines 1-2 requires “wall or roof plate.”  Is this a different “wall or roof plate” than “a one wall or roof plate” of line 2, or does this “wall or roof plate” have antecedence in “a one wall or roof plate” of line 2 and therefore should be “the one wall or roof plate”?
c.	Claim 2, line 4, does “the wall or roof plate” have antecedence in “a one wall or roof plate” of line 2 or “wall or roof plate” of line 3?
d.	Claim 3, lines 2-3, “the free bristle ends” lack antecedent basis.  Also is “[] free bristle ends of which” is referring to “free bristle ends of the “brush strip complementary . . .”;
e.	Claim 6, line 3 requires “a sealing surface against which the flat part rests” appears to positively claim “the flat part” whereas claim 5 from which claim 6 depends on requires “for a flat part” which appears to be not positively claiming “a flat part”.  Please resolve;
f.	Claim 7, lines 3-4, “the bristle ends” lack antecedent basis;
g.	Claim 8, line 3 requires “the adapter of the brush strip” and claim 1 requires “the adapter holding the brush strip” (note: “a brush strip” and “an adapter” are separately claimed elements with an interrelationship claimed between them) and claim 4 requires “bristles of the brush strip . . . are formed integrally with the adapter” (again an interrelationship between “the brush strip” and “the adapter”).  Are these separate claimed elements, or is the adapter part of the brush strip as claim 8 requires? and
h.	Claim 11, lines 3-4 requires “the stop has a material thickness which is at least 30% greater than the clamping section.”  Claim 9, lines 5-6 requires “a stop which bears against the vertical or horizontal profile side [of the profile web]” and claim 10, lines 2-3 requires “a clamping section which can be displaced with respect to the stop.”  Since the claims are interpreted in light of the disclosure and figure 1 shows the location of elements 18 (“stop”) and 19 (“clamping section”).  If figure 1 illustrates the location of elements 18 and 19 correctly (see drawing objection above), how is a material thickness of the stop at least 30% greater than a material thickness of the clamping section, if both the stop and clamping section are shown as relating to the same material thickness?
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumouchel (FR 2701607).
With respect to Claim 1, Dumouchel teaches a switch cabinet (fig. 1, 11) comprising: a plurality of horizontal and vertical profile (rectangular profile, see fig. 1) frames (10 including 15s [bottom], 14 [back], other sides, top, and front door) defining an exterior boundary (see fig. 1) of the switch cabinet, at least one (fig. 2, 15 on far side, fig. 12, 15 on left side) of the horizontal or vertical profile frames having an extending profile web (fig. 12, portion of 15 inside of 23A); a brush strip (40) for feed-through of conductors (19); an adapter (21) having a plug in receptacle (23A), the plug in receptacle being plugged on to a free end (see fig. 12, portion of 15 near 34) of the profile web; and the adapter holding the brush strip over an inner portion (see fig. 3, above 40’ is inside of 11) of the cabinet.
With respect to Claim 2-7, 9, 10, and 15, Dumouchel further teaches a one wall or roof plate (fig. 3, 15 on right side) mounted on (see figs. 1 and 2) the horizontal or vertical profile frame, which wall or roof plate partially closes (see figs. 1-3) the horizontal or vertical profile frame and the wall or roof plate has a free edge (fig. 3, left side of 40’) which extends parallel to the brush strip (40) and butts against a free bristle butt edge (fig. 3, right side of 40) of the brush strip (claim 2), the wall or roof plate has a brush strip (fig. 3, 40’) complementary to the brush strip (40), the free bristle ends (fig. 3, left side of 41’ of 40’) of which form the free edge of the wall or roof plate (claim 3), bristles (fig. 3, 41) of the brush strip, which extend parallel to one another (see figs. 2 and 3), are formed integrally (using 42) with the adapter (claim 4), an outer side (fig. 3, bottom of 21) of the adapter has a contact surface (fig. 3, bottom of 21) for a flat part (“for a flat part is intended use and is not positively claimed) of the switch cabinet (claim 5), the contact surface of the adapter is a sealing surface (fig. 3, bottom of 21) against which the flat part rests with a contact pressure (since this limitation is referring to the flat part which appears to be not positively claimed in claim 5 from which claim 6 depends on, see 35 USC 112b rejection above) (claim 6), the adapter is formed at least partially from a sealing material (fig. 3, 21 includes 42 which seals left end of 40), by which the bristles (41) of the brush strip are held via ends (fig. 3, left side of 41) of the bristles facing away from the free ends (fig. 3, right side of 40) of the bristles (claim 7), the profile web has a vertical or horizontal profile side (fig. 12, upper side of portion of 15 inside of 23A) facing an interior (fig. 12, upper side faces inside of 11) of the switch cabinet, the profile web having a further profile side (fig. 12, lower side of portion of 15 inside of 23A) facing an exterior (fig. 12, lower side faces exterior of 11) of the switch cabinet, the plug-in receptacle having a stop (fig. 12, portion of 21 above 23A) which bears against (see fig. 12) the vertical or horizontal profile side (claim 9), the plug-in receptacle is delimited opposite the stop by a clamping section (fig. 12, portion of 21 below 23A) which can be displaced with respect to the stop against a mechanical pretension between a release position (fig. 12, allowing 21 to be inserted into 23A), in which the adapter is released from the profile web, and a clamping position (see fig. 12, with 21 in 23A), in which the clamping section bears against (see fig. 12) and is pressed on the profile web with the pretension (claim 10) and which has a wall (fig. 1, 12) with an opening (see fig. 2, allows 19 to pass therethrough) which is aligned with bristles (fig. 3, 41) of the brush strip (40), wherein the brush strip is arranged between the wall (fig. 3, portion of 15 on right side which is part of 12) and the vertical or horizontal profile frame (fig. 2, 15 on far side, fig. 12, 15 on left side) (fig. 12, (claim 15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  11/30/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835